               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                             Plaintiff,            Case No. 19-CR-120-11-JPS
 v.

 PAUL PARKER,                                                       ORDER

                             Defendant.


       The defendant has been charged in one count of a nine-count

Indictment, which alleges violations of 18 U.S.C. §§ 924(c)(1)(A)(i),

924(c)(1)(B)(ii), 1951(a), and 2, and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

846. (Docket #1). On December 6, 2019, the parties filed a plea agreement

indicating that the defendant agreed to plead guilty to Count One of the

Indictment. (Docket #218).

       The parties appeared before Magistrate Judge William E. Duffin on

December 13, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #247). The defendant entered a plea of

guilty as to Count One of the Indictment. Id. After cautioning and

examining the defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Duffin determined that the guilty

plea was knowing and voluntary, and that the offense charged was

supported by independent factual bases containing each of the essential

elements of the offense. (Docket #247 and #248).

       Thereafter,   Magistrate     Judge   Duffin   filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s
plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #248). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court    has    considered       Magistrate   Judge    Duffin’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #248) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 21st day of January, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
